Citation Nr: 0921665	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).
					
2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 
1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for PTSD 
and a low back disorder.  

The Veteran testified at an October 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board remanded this case to the RO for additional 
development in February 2006.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown by competent medical evidence to have 
PTSD etiologically related to active service.  




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

March 2006 and July 2006 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing corrective 
notice in March 2006 and June 2006.  The RO readjudicated the 
case in a February 2009 supplemental statement of the case.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, service personnel 
records, and VA treatment records have been associated with 
the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

The Veteran's Form DD 214 does not indicate that he was 
engaged in combat with the enemy, nor is his claimed stressor 
related to combat.  The Veteran's claim is based on in-
service personal assault.

During an October 2005 Board hearing, the Veteran testified 
that in late 1980, he was physically assaulted by a group of 
Marines from his unit and his company.  He indicated that he 
had just returned from a NATO cruise and was attacked at 
around 2:00 A.M. or 3:00 A.M.  He reported that he was beat 
up, urinated on, and that the men put dog feces in his mouth 
from the street.  He reported that he injured his back and 
that his hand was cut during this attack.  The Veteran 
identified superior officers who knew about the incident, and 
stated that the chaplain and doctors also knew about the 
incident.  He reported that these people knew about the 
attack because at a later date, he assaulted one of his 
attackers.  He indicated that his records should reflect 
disciplinary action in relation to the second incident.  The 
Veteran stated that his Lieutenant offered him an expeditious 
discharge and reported that he was discharged in April 1981, 
about three months after the incident.  

Service treatment records do not contain any specific 
reference to injuries due to an assault; however, the Veteran 
was treated in November 1980 for a laceration to the right 
thumb reportedly after hitting an object.  Sutures were 
placed and the thumb was splinted.  The sutures were removed 
in December 1980.  The Veteran's April 1981 separation 
examination noted a scar on the right lateral forearm, which 
was not previously noted on induction. 

The Veteran's service personnel records show that the Veteran 
had several violations of the Uniform Code of Military 
Justice (UCMJ) most of which occurred after the alleged 
incident.  The Veteran was charged with an unauthorized 
absence (UA) from 0700 hours in October 1980 to 2300 hours of 
the same day.  In December 1980, the Veteran was found to 
have violated the UCMJ due to another UA and for willfully 
disobeying an order that same day.  In November 1980, the 
Veteran attempted to assault a Lance Corporal by throwing an 
ashtray at him; also in December 1980, the Veteran attempted 
to assault a Private First Class by holding an iron over his 
head while he was asleep in his rack.  The Veteran's 
personnel records show that on January 20, 1981, he and 
several members of his unit underwent non-judicial punishment 
proceedings under Article 15 of the UCMJ.  The Board also 
notes that the Veteran's proficiency/performance ratings 
progressively declined beginning in August 1980.  

Service personal records also show that that in August 1980, 
the Veteran was not recommended for promotion due to poor 
performance of duty and disciplinary problems.  In February 
1981, it was noted that the Veteran had been counseled in 
January 1981 as to his deficiencies in bearing, leadership, 
and personal attitude in relation to his peers and superiors.  
He was also reportedly counseled that he would be recommended 
for an administrative discharge under other than honorable 
conditions if his performance failed to improve.  
Administrative Remarks dated in April 1981 indicate that the 
Veteran was advised that having failed to meet acceptable 
standards, he was being considered for expeditious discharge 
and that he could receive a general discharge.  He was then 
expeditiously discharged.  The Veteran received a general 
discharge under honorable conditions in April 1981.  

VA medical records show treatment beginning in 1996 for 
substance abuse and specifically alcohol.  The Veteran 
reported at that time that he began using alcohol at age 13 
and that his alcohol use became unmanageable after his 
mother's illness and subsequent death.  A past history of 
cocaine and marijuana use was also reported.  April 1996 
diagnoses include alcohol dependency, cocaine dependence, in 
remission, and antisocial personality with narcissistic 
features.  VA psychiatric treatment reports dated from 2003 
to 2007 reflect a current diagnosis of PTSD.  

During a March 2003 PTSD assessment, the Veteran identified 
one in-service stressor.  He reported that he was attacked by 
fellow servicemen.  He was held down, spit on, punched, 
kicked, urinated on, and had feces forced into his mouth.  
The VA psychologist described the Veteran's reexperiencing 
symptoms, avoidance symptoms, and bodily arousal symptoms.  
The Veteran's history, as well as pre-military and post-
military traumas, was reported in detail.  A mental status 
examination was completed and objective testing was 
completed.  The Veteran's score on the Clinician Administered 
PTSD Scale did not suggest a diagnosis of PTSD.  The VA 
psychologist stated, however, that this was not to suggest 
that the Veteran was not experiencing any symptoms of PTSD, 
only that their combined frequency and severity was not 
pronounced enough to meet the CRS criteria.  Several other 
psychological tests were also completed, including the 
Minnesota Multiphasic Personality Inventory-2 and the Beck 
Depression Inventory.  Results of the various psychological 
tests were discussed in detail.  The VA psychologist stated, 
in summary that it did appear from the clinical interview and 
test results that the Veteran was experiencing many symptoms 
that appeared to be trauma-based.  The VA psychologist stated 
that the frequency and severity of these symptoms did not 
rise to the point where a diagnosis of PTSD would usually be 
made at CSR.  However, the VA psychologist stated that while 
the Veteran may not technically meet the criteria for a 
diagnosis of PTSD based on CSR standards, he nevertheless 
experienced PTSD symptomatology.  In his evaluation, the 
examiner did note the specific nature of the Veteran's in-
service trauma.  The Veteran was ultimately given a DSM-IV 
diagnosis of PTSD.  

An April 2003 letter to the Veteran from the VA Medical 
Center shows that he was accepted for treatment at the PTSD 
Service Center, which included both group sessions, and 
individual therapy.  An October 2004 VA treatment report 
shows the Veteran described a racial assault that occurred 
while he was in service.  The therapist noted that the 
Veteran displayed many symptoms of PTSD.   VA treatment 
records dated in 2007 show that the Veteran continued to be 
treated at the VA mental health clinic for individual 
psychotherapy.  The Veteran had a DSM-IV diagnosis of chronic 
PTSD.  

The Veteran has an in-service stressor based on personal 
assault.  VA psychiatric treatment records show that the 
Veteran has a current diagnosis of PTSD related to his 
claimed stressor.  

The Veteran has consistently described a personal assault in-
service in which he sustained injuries, including a 
laceration to the hand.  He reported that he later assaulted 
an individual who was one of his attackers, and was 
subsequently offered expeditious discharge.  Service 
treatment records show that the Veteran was treated for a 
laceration for to the right hand around the time of his 
reported stressful incident.  Personnel records note that the 
Veteran underwent Article 15 non-judicial punishment 
proceedings, and the Veteran was discharged from service a 
few months later.  Although service personnel records show a 
decline in performance beginning in August 1980 and the onset 
of a progressive number of non-judicial punishment offenses 
beginning in October 1980 and thus prior to the claimed 
incident, the Board notes that the Veteran has reported that 
he was subject to harassment over a period of months prior to 
the actual physical assault around November 1980.  See March 
2003 VA psychiatric examination report ("The remainder of 
[the Veteran's] first year in the Marines went well.  At [the 
Veteran's] one year anniversary in the Marines his direct 
supervisor was replaced by another man who reportedly did not 
like African-Americans, and somehow managed to have all of 
the African-Americans under his command eventually appointed 
to new assignments except for [the Veteran].  During the next 
eight months, [the Veteran] reportedly endured many instances 
of harassment, primarily off the base, directed at him by his 
new supervisor's "cronies.""); see also December 1979 
Meritorious Mast for exemplary performance of duty during 
preparation phases for the Marine Corps Disbursing On-Site 
Examination Team Inspection in November 1979.  VA psychiatric 
treatment reports show that the Veteran continued to report 
the same specific in-service stressor, and that he exhibited 
trauma based symptoms.  The Board finds that the statements 
submitted by the Veteran are credible and are adequately 
supported by objective evidence of record.  The Board notes 
that corroboration of every detail is not required. Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Veteran's VA psychiatric 
treatment records further indicate that several examiners 
have also found the Veteran's account to be credible 
including his current psychological presentation.  See also 
38 C.F.R. § 3.304(f)(3) (2008) (VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault).

In light of the foregoing, the Board finds that the record 
provides credible evidence supporting the occurrence of the 
Veteran's the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(a).  Resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that service connection for PTSD is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2007).

C. Conclusion

The Veteran has been diagnosed with PTSD related to his 
claimed in-service stressor.  Service records and lay 
evidence corroborate the occurrence of his claimed stressors.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has PTSD etiologically related to 
active service.


ORDER

Service connection for PTSD is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has reported that he injured his back during an 
assault in service.  The Board notes that the Veteran has 
provided credible testimony of being attacked in service.  
During the Veteran's Board hearing, he also noted sustaining 
an additional back injury in a 1999 automobile accident.   VA 
treatment records dated in December 2002 note degenerative 
changes in the lumbar spine.  In light of the "low threshold" 
as announced in McLendon v. Nicholson, the Board finds that 
remand for a VA examination is necessary to determine if the 
Veteran's current low back disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for a back 
disorder since service, to include any 
treatment reports relating to a 1999 
automobile accident.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine whether he has a 
current low back disorder etiologically 
related to service.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  The VA examiner identify 
any currently diagnosed back disorders, 
and state, based on available medical 
evidence, whether it is at least as 
likely as not that any such disability 
is etiologically related to service.  

A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, 
it must be so stated.  

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


